                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
RASSET LAHDIR,

      Petitioner,                Civil No. 2:20-CV-12296
                                 HONORABLE DENISE PAGE HOOD
v.                               CHIEF UNITED STATES DISTRICT JUDGE

JOHN CHRISTIANSEN,

     Respondent,
___________________________________/

  OPINION AND ORDER DENYING THE PETITION FOR WRIT OF
HABEAS CORPUS, DENYING THE MOTION FOR RECONSIDERATION
     (ECF No. 10), DECLINING TO ISSUE A CERTIFICATE OF
APPEALABILITY, AND GRANTING PETITIONER LEAVE TO APPEAL
                      IN FORMA PAUPERIS

      Rasset Lahdir, (“Petitioner”), confined at the Central Michigan Correctional

Facility in St. Louis, Michigan, filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Petitioner challenges his conviction for third-degree

criminal sexual conduct, M.C.L.A. 750.520d. For the reasons that follow, the

petition for writ of habeas corpus is DENIED WITH PREJUDICE.

                                I. BACKGROUND

      Petitioner was convicted following a jury trial in the Ottawa County Circuit

Court. This Court recites verbatim the relevant facts regarding petitioner’s

conviction from the Michigan Court of Appeals’ opinion affirming his conviction,




                                          1
since they are presumed correct on habeas review. See Wagner v. Smith, 581 F. 3d

410, 413 (6th Cir. 2009):

      This case stems from allegations that defendant sexually assaulted the
      victim while on a date. Defendant and the victim met at a bar and
      exchanged numbers. Later, the two went on a series of dates. On
      September 24, 2017, defendant invited the victim to his home before a
      planned dinner. While they were at defendant’s home, defendant
      attempted to have sexual intercourse with the victim. The victim
      explained to defendant that she did not wish to have sex and was
      uncomfortable. When defendant continued to undress her, the victim
      repeatedly attempted to stop him and vocalized her lack of consent.
      Defendant proceeded to undress the victim and genitally penetrate her.
      After the assault, the victim went to the hospital and submitted to a
      sexual assault examination. The victim told the sexual assault nurse
      who examined her that she did not consent to defendant’s sexual
      advances. Detective David Bytwerk interviewed defendant a few days
      later at the police station. Defendant drove himself to the police
      station, was not restrained in any way, and was told that he would not
      be arrested that day. Furthermore, the door of the interview room was
      not locked and Detective Bytwerk read defendant his Miranda rights
      before the interview began. Defendant was not a native English
      speaker, but Detective Bytwerk did not believe during the interview
      that language was a barrier. In the interview, defendant admitted that
      he had sexual intercourse with the victim. After the interview
      concluded, defendant left the police station.


      Defendant was eventually arrested and convicted of CSC-III. At trial,
      defendant was provided with interpreters, and he did not testify. The
      trial court did not create a record of defendant waiving his right to
      testify.


      After filing the present appeal, defendant filed a motion to remand to
      the trial court. Defendant argued that the trial court violated his
      constitutional right to testify by not advising defendant of his right to
      testify through a translator when defendant only spoke English as a
      second language. Defendant also alleged that defense counsel was
                                         2
      ineffective for failing to advise defendant of his right to testify at trial
      and for failing to file a motion to suppress statements from
      defendant’s police interrogation. This Court granted defendant’s
      motion and remanded to the trial court for an evidentiary hearing.
      People v. Lahdir, unpublished order of the Court of Appeals, entered
      on May 22, 2019 (Docket No. 345452).


      On remand, the trial court held an evidentiary hearing. Detective
      Bytwerk, defendant’s trial attorney, and defendant testified at the
      evidentiary hearing. Following the evidentiary hearing, the trial court
      denied defendant’s motion for new trial. Specifically, the trial court
      found that defendant adequately understood English even without an
      interpreter and, therefore, that he understood that he had a right to
      testify at trial; the trial court also found that it was not required to
      obtain a waiver of this right on the record. Additionally, the trial court
      found, defendant understood English well enough to make a knowing
      and voluntary statement to Detective Bytwerk during his interview at
      the police station. Accordingly, any motion by defendant’s trial
      attorney to suppress this statement would have failed. This appeal
      followed.

People v. Lahdir, No. 345452, 2019 WL 7206097, at * 1 (Mich. Ct. App. Dec. 26,

2019), lv. den. 505 Mich. 1044, 941 N.W.2d 661 (2020).

      Petitioner seeks a writ of habeas corpus on the following grounds:

      I. Where the Fifth, Sixth, and Fourteenth Amendments guarantee a
      defendant’s rights to testify on his own behalf at trial, the trial court
      violated Lahdir’s right to testify when it failed to advise him of that
      right and obtain a waiver on the record where Lahdir (1) required the
      use of a translator at trial; and (2) the case was a one-on-one
      credibility contest and where the Sixth Amendment requires the
      effective assistance of counsel, trial counsel was ineffective for failing
      to advise Lahdir of his right to testify.

      II. Where the Fifth and Fourteenth Amendments protect a defendant’s
      right to be free from compelled self-incrimination, trial counsel was
      ineffective for failing to file a motion to suppress Lahdir’s statement
                                           3
      from a police interrogation when his waiver of rights was involuntary,
      and know knowingly or intentionally made to do his language barrier.

      III. Where the Fourteenth Amendment requires fundamental fairness
      in the use of evidence against a criminal defendant, the trial court
      violated Lahdir’s right to due process and committed plain error when
      it allowed the prosecution to admit an extensive recounting of
      complainant’s hearsay statements to bolster complainant’s version of
      events. Where the Sixth Amendment requires the effective assistance
      of counsel, trial counsel was ineffective for failing to object to the
      admission of complainant’s hearsay statements that bolstered her
      version of events.

                          II. STANDARD OF REVIEW

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for

habeas cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

                      (1) resulted in a decision that was contrary to, or
                      involved an unreasonable application of, clearly
                      established Federal law, as determined by the Supreme
                      Court of the United States; or

                      (2) resulted in a decision that was based on an
                      unreasonable determination of the facts in light of the
                      evidence presented in the State court proceeding.

      A state court’s decision is “contrary to” clearly established federal law if the

state court arrives at a conclusion opposite to that reached by the Supreme Court

                                          4
on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs when

“a state court decision unreasonably applies the law of [the Supreme Court] to the

facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or

incorrectly.” Id. at 410-11. “[A] state court’s determination that a claim lacks

merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011)(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To

obtain habeas relief in federal court, a state prisoner is required to show that the

state court’s rejection of his or her claim “was so lacking in justification that there

was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Harrington, 562 U.S. at 103.

                                 III. DISCUSSION

   A. The motion for reconsideration is DENIED.

      On November 23, 2020, this Court granted respondent’s motion for an

extension of time to file an answer to the petition. (ECF No. 8). Petitioner had




                                          5
filed an objection to respondent’s motion (ECF No. 9), which this Court had

reviewed prior to granting respondent’s order.

      Petitioner filed a motion for reconsideration of the Court’s order. Petitioner

argues that this Court erred in granting respondent an extension of time to file the

answer. Petitioner claims that respondent gave insufficient reasons for an

enlargement of time, namely, respondent’s claim that the original deadline date,

coupled with the effect that the Covid-19 pandemic was having on state court

operations, was making it difficult for respondent to get the Rule 5 materials by the

original due date for the answer. Petitioner also suggests that this Court granted

the motion without reading his objection to respondent’s motion.

      U.S. Dist.Ct. Rules, E.D. Mich. 7.1 (h) allows a party to file a motion for

reconsideration. However, a motion for reconsideration which presents the same

issues already ruled upon by the court, either expressly or by reasonable

implication, will not be granted. Id. The movant shall not only demonstrate a

palpable defect by which the court and the parties have been misled but also show

that a different disposition of the case must result from a correction thereof. U.S.

Dist. Ct. Rules, E.D. Mich. 7.1(h)(3). “A ‘palpable defect’ is a defect that is

obvious, clear, unmistakable, manifest, or plain.” See Scozzari v. City of Clare, 723

F. Supp. 2d 974, 981 (E.D. Mich. 2010).




                                          6
      The Court considered petitioner’s objections prior to ruling on the motion

for extension of time. Moreover, petitioner offered no proof to rebut respondent’s

claim that she needed additional time to obtain the Rule 5 materials and file the

answer. Petitioner’s motion for reconsideration will be denied, because he is

merely presenting issues which were already ruled upon by this Court, either

expressly or by reasonable implication, when the Court granted respondent an

extension of time to file the answer and Rule 5 materials. See Hence v. Smith, 49 F.

Supp. 2d 549, 553 (E.D. Mich. 1999).

      B. The procedural default issue.

      Respondent contends that portions of petitioner’s first and third claims are

procedurally defaulted because he failed to object to the alleged error at trial.

      Procedural default is not a jurisdictional bar to review of a habeas petition

the merits. See Trest v. Cain, 522 U.S. 87, 89 (1997). In addition, “[F]ederal courts

are not required to address a procedural-default issue before deciding against the

petitioner on the merits.” Hudson v. Jones, 351 F. 3d 212, 215 (6th Cir.

2003)(citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997)). “Judicial economy

might counsel giving the [other] question priority, for example, if it were easily

resolvable against the habeas petitioner, whereas the procedural-bar issue involved

complicated issues of state law.” Lambrix, 520 U.S. at 525.




                                           7
       Petitioner claims that his trial counsel was ineffective for failing to object to

the judge’s failure to determine whether petitioner wanted to waive his right to

testify and for failing to object to the admission of hearsay testimony. Ineffective

assistance of counsel may establish cause for procedural default. Edwards v.

Carpenter, 529 U.S. 446, 451-52 (2000). A defendant must satisfy a two prong

test to establish the denial of the effective assistance of counsel. First, the

defendant must show that, considering all of the circumstances, counsel’s

performance was so deficient that the attorney was not functioning as the “counsel”

guaranteed by the Sixth Amendment. Strickland v. Washington, 466 U.S. 668, 687

(1984). The defendant must overcome a strong presumption that counsel’s

behavior lies within the wide range of reasonable professional assistance. Id.

Second, the defendant must show that such performance prejudiced his defense. Id.

To demonstrate prejudice, the defendant must show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. 1

       Given that the cause and prejudice inquiry for the procedural default issue

merges with an analysis of the merits of petitioner’s defaulted claims, it would be

easier to consider the merits of the claims. See Cameron v. Birkett, 348 F. Supp. 2d

825, 836 (E.D. Mich. 2004).

1
 To avoid repetition, the Court will not repeat the Strickland standard when addressing each of
petitioner’s individual ineffective assistance of counsel claims.
                                               8
      C. Claim # 1. The right to testify/ineffective assistance of counsel claim.

      Petitioner first claims that his right to testify was infringed because the judge

failed to inquire on the record whether petitioner knew he had a right to testify and

that he wished to waive that right. Petitioner argues that is was particularly crucial

for the trial judge to do this in light of petitioner’s alleged language barrier.

Alternatively, petitioner argues that trial counsel was ineffective for failing to

advise him of his right to testify and/or discouraging petitioner from testifying.

      The Michigan Court of Appeals rejected petitioner’s claim at great length:

      “A defendant’s right to testify in his own defense arises from the
      Fifth, Sixth, and Fourteenth Amendments of the United States
      Constitution. Although counsel must advise a defendant of this right,
      the ultimate decision whether to testify at trial remains with the
      defendant.” People v. Bonilla-Machado, 489 Mich. 412, 419; 803
      N.W.2d 217 (2011) (citations omitted). “[T]here is no requirement in
      Michigan that there be an on-the-record waiver of a defendant’s right
      to testify.” People v. Harris, 190 Mich. App. 652, 661; 476 N.W.2d
      767 (1991).

      Defendant argues for a narrow exception to Harris: that when the trial
      court is aware that a defendant does not speak English, an on-the-
      record waiver is required. Defendant analogizes the fundamental right
      to a translator in criminal prosecutions to the instant case and argues
      that he was entitled to a requirement of an express, on-the-record
      waiver of his right to testify.

      A defendant possesses a constitutional right to an interpreter in
      criminal proceedings. People v. Gonzalez-Raymundo, 308 Mich. App.
      175, 188-189; 862 N.W.2d 657 (2014). This right is “not merely
      statutory as codified by MCL 775.19a, but constitutional, and thus
      subject to every reasonable presumption against its loss.” Id. at 188.
      The waiver of a right to an interpreter must be placed on the record.
      See id. at 189 (holding that because the trial court failed to personally
                                            9
ask defendant whether he was aware of his rights to an interpreter, the
waiver of that right was uninformed).


Defendant’s analogy to the right to an interpreter actually highlights
why an on-the-record waiver of the right to testify was unnecessary in
this case. Providing an interpreter for a defendant who does not
understand English ensures that the defendant can understand the
entirety of the proceedings in the same way that an English-speaking
individual could. See Gonzalez-Raymundo, 308 Mich. App. at 188-
189 (holding that providing an interpreter to a defendant who does not
speak English ensures that the defendant can adequately understand
the proceedings). Accordingly, the presence and participation of
interpreters in this case ensured that defendant understood the
proceedings in the same way that an English-speaking defendant
would have. Indeed, defendant has not made any argument that his
interpreters were deficient in any way. Thus, because defendant was
able to understand the proceedings and thus was in no different
position than any other defendant in that regard, the trial court was not
required to obtain a waiver of defendant’s right to testify on the
record. See Harris, 190 Mich. App. at 661 (“[T]here is no requirement
in Michigan that there be an on-the-record waiver of a defendant’s
right to testify.”).


Consequently, there was no external factor, such as an inability to
understand the proceedings, which precluded defendant from
understanding and thus invoking his right to testify. In addition, it is
clear from our review of the record that defendant possessed a
working knowledge of the English language and an ability to
communicate. There was no barrier to defendant’s ability to vocalize
his desire to testify at trial in his own defense. Absent such a barrier,
there was no reason for the trial court to intervene and obtain a waiver
of the right to testify on the record, or even to question whether
defendant was aware of his right to testify.


Moreover, it is clear from the record that defendant did understand
that he possessed the right to testify at trial. Defendant’s own
affidavits submitted in support of his claim acknowledge that on at
                                   10
      least two occasions, he discussed with defense counsel whether he
      should testify. Consequently, defendant’s claim on appeal relies on a
      distinction between being told that he possessed an ability to testify in
      the trial court—which admittedly occurred—and a constitutional right
      to testify in the trial court—which defendant disputes.


      This distinction is of no consequence here. Our focus when reviewing
      the waiver of a defendant’s right to testify is whether the defendant
      possessed sufficient knowledge of the ability to testify in order to
      make a rational choice. See Bonilla-Machado, 489 Mich. at 421
      (holding that the defendant’s right to testify was not violated because
      the “defendant made a rational choice not to testify after he was
      warned of the risks involved.”). Defendant and his trial attorney
      discussed at least two times whether defendant would testify at trial.
      Thus, defendant was aware of his ability to testify, even if no one ever
      explained to him basis for that ability, i.e., that he had a right to do so.
      Consequently, defendant’s right to testify was not violated. Similarly,
      because defendant’s trial attorney discussed defendant’s ability to
      testify at trial, defendant has failed to establish the factual predicate
      for his claim that his trial attorney was ineffective for failing to advise
      him about his right to testify trial. See Hoag, 460 Mich. at 6. Thus,
      defendant’s claim of ineffective assistance of counsel fails in this
      regard.

      People v. Lahdir, at *5–6 (emphasis original).

      When a tactical decision is made by an attorney that a defendant should not

testify, the defendant’s assent is presumed. Gonzales v. Elo, 233 F. 3d 348, 357

(6th Cir. 2000). A trial court has no duty to inquire sua sponte whether a

defendant knowingly, voluntarily, or intelligently waives his right to testify. United

States v. Webber, 208 F. 3d 545, 551-52 (6th Cir. 2000); See also Goff v. Bagley,

601 F.3d 445, 471 (6th Cir. 2010). In addition, a state trial judge is not

constitutionally required to specifically address a criminal defendant and both
                                          11
explain that he or she has a right to testify and ask the defendant whether he or she

wishes to waive that right. Siciliano v. Vose, 834 F. 2d 29, 30 (1st Cir. 1987); See

also Liegakos v. Cooke, 106 F. 3d 1381, 1386 (7th Cir. 1997). Waiver of the right

to testify may be inferred from a defendant’s conduct. Waiver is presumed from

the defendant’s failure to testify or notify the trial court of the desire to do so.

Webber, 208 F. 3d at 551. Here, petitioner did not alert the trial court at the time of

trial that he wanted to testify. Thus, his failure to do so constitutes a waiver of this

right. Id.; Goff, 601 F. 3d at 471.

         Petitioner acknowledges that federal and state law do not normally require a

judge to ascertain whether a defendant wishes to testify. Petitioner argues that an

exception should be made in this case due to petitioner’s alleged lack of fluency in

the English language.

         Petitioner’s alleged language barrier did not prevent him from testifying, in

light of the fact that the court provided him with an interpreter in the French

language (one of the languages petitioner is fluent in), petitioner participated in the

trial with the assistance of the interpreter, and never alerted the judge through that

interpreter of his desire to testify. See Yu Tian Li v. United States, 648 F.3d 524,

531–32 (7th Cir. 2011).

         Petitioner is unable to prevail on his related ineffective assistance of counsel

claim.

                                            12
       First, petitioner in his own affidavit that he submitted to the state courts

admitted that his attorney spoke with him about testifying. Petitioner claimed in

his affidavit that his attorney advised him not to testify. (ECF No. 12-7, PageID.

833-34). It is clear from petitioner’s own affidavit that he was aware of his ability

to testify if he so chose.

       Secondly, petitioner’s trial counsel testified at the post-trial hearing

conducted before the trial court. Defense counsel testified that he wanted

petitioner to take the stand and testify. (ECF No. 12-6, PageID. 720-21). Counsel

testified that it was petitioner who was reluctant and nervous about testifying and

did not want to commit to doing so. (Id., PageID. 721-22, 731). Counsel testified

that there was always someone present at his meetings with petitioner to translate

various legal terms and rights to petitioner. (Id., PageID. 721-22). Counsel later

indicated that he was sure he had one of the court-appointed interpreters explain

the right to testify to petitioner. (Id., PageID. 739-40). Counsel testified that he

would not “coerce” petitioner into testifying, because “that could be disastrous

too.” (Id., PageID. 733). Following the evidentiary hearing, the trial court credited

the testimony of defense counsel. (ECF No. 12-7, PageID. 1031). The Michigan

Court of Appeals, in turn, deferred to the trial court’s credibility determination.

Lahdir, 2019 WL 7206097, at *4–6.




                                           13
       While the ultimate question of ineffective assistance of counsel is a mixed

question of law and fact, the factual findings of state courts underlying such an

analysis are accorded the presumption of correctness in federal habeas

proceedings. See Abdur'Rahman v. Bell, 226 F. 3d 696, 702 (6th Cir. 2000). This

is particularly so where credibility determinations are involved. See e.g. Mix v.

Robinson, 64 F. App’x 952, 956 (6th Cir. 2003). The presumption of correctness

also “also applies to those implicit findings of fact that are inherent in [a state

court’s] resolution of conflicting evidence.” McPherson v. Woods, 506 F. App’x.

379, 387 (6th Cir. 2012). In order to overturn this presumption of correctness, a

habeas petitioner must either show that the record as a whole did not support the

factual determination or must prove by clear and convincing evidence that the

factual determination was erroneous. See Poole v. Perini, 659 F. 2d 730, 736 (6th

Cir. 1981). In order to reject petitioner’s ineffective assistance of counsel claim,

the trial judge credited defense counsel’s testimony that he had advised petitioner

that he had a right to testify, had actually recommended that petitioner testify, but

that petitioner had been reluctant to do so. Petitioner presented no evidence to this

Court to rebut the trial judge’s credibility finding. Accordingly, petitioner is not

entitled to relief on his first claim.

       D. Claim # 2. The Miranda/ineffective assistance of counsel claim.




                                           14
       Petitioner next claims that he did not knowingly or voluntarily waive his

Miranda rights before giving a statement to the police, because of his alleged

inability to understand the English language. Petitioner also claims that counsel

was ineffective for failing to move for the suppression of petitioner’s statement on

this basis.

       The Michigan Court of Appeals rejected the claim:

       Here, defendant drove himself to the police station, was not restrained
       in any way, and was told that he would not be arrested that day.
       Furthermore, the door of the interview room was not locked and
       defendant had a working knowledge of the English language. The trial
       court found that defendant was not in custody at the time of his
       interrogation, but failed to make a finding regarding whether
       defendant knew that the door to the interview room was unlocked and
       that he would not be arrested that day. The trial court did, however,
       find that defendant understood English well enough to waive his
       Miranda rights. Because defendant understood English well enough to
       knowingly and voluntarily waive his Miranda rights had he been in
       custody, it follows that he understood English well enough to
       understand that the door of the interview room was not locked and
       that he would not be arrested that day. Furthermore, defendant did not
       require any understanding of English to know that he drove himself to
       the police station and that he was not restrained in any way during the
       interview. Accordingly, based on the objective facts surrounding
       defendant’s interview, he was not in custody, and the police were
       under no obligation under Miranda to advise him of his rights.
       Because Miranda was inapplicable, there is no presumption that the
       statements defendant made during the interview were involuntary.
       Consequently, a motion to suppress the statements made by defendant
       during the interview would have failed. As such, defendant’s trial
       attorney was not ineffective for failing to file a motion to suppress the
       statements defendant made in the interview.


       People v. Lahdir, 2019 WL 7206097, at * 7 (internal citations omitted).
                                          15
      A prosecutor may not use a defendant’s statements which stem from

custodial interrogation unless the prosecutor can demonstrate the use of procedural

safeguards which are effective to secure a defendant’s privilege against self-

incrimination. Miranda v. Arizona, 384 U.S. 436, 444 (1966). Unless other means

are devised to inform a suspect of his right to silence and a “continuous

opportunity to exercise it,” the following warnings are required to be given to a

suspect:

      1. the person must be warned that he or she has a right to remain silent;
      2. that any statement he does make may be used against him;
      3. and that he has a right to the presence of an attorney, either appointed or
      retained.


      Miranda, 384 U.S. at 444.

      Police officers are not required to administer Miranda warnings to every

person whom they question, nor are officers required to administer Miranda

warnings simply because the questioning takes place in a police station or because

the questioned person is one whom the police suspect. Oregon v. Mathiason, 429

U.S. 492, 495 (1977). Instead, Miranda warnings are required “only where there

has been such a restriction on a person’s freedom as to render him or her ‘in

custody.’” “Custody,” for purposes of Miranda, requires a “significant deprivation

of freedom.” See Mason v. Mitchell, 320 F. 3d 604, 632 (6th Cir. 2003).




                                         16
      Two discrete inquiries are essential to determining whether a criminal

suspect was in custody at time of interrogation, and therefore entitled to Miranda

warnings: first, what were the circumstances surrounding the interrogation, and

second, given those circumstances, would a reasonable person have felt that he or

she was not at liberty to terminate the interrogation and leave. See Thompson v.

Keohane, 516 U.S. 99, 112 (1995).

      The evidence at trial establishes that petitioner voluntarily showed up at the

police station. Petitioner was not arrested at that point or placed in handcuffs or

otherwise detained. The door to the interrogation room was unlocked. Petitioner

was not told he was a suspect or that he was not free to leave. In fact, petitioner

was allowed to leave after speaking with the police. Under the circumstances,

petitioner was not in custody, within the meaning of Miranda, when he spoke with

the police. See Biros v. Bagley, 422 F.3d 379, 389–90 (6th Cir. 2005); Mason v.

Mitchell, 320 F.3d at 632.

      Without any significant evidence suggesting that petitioner was subjected to

custodial interrogation within the meaning of Miranda when he spoke with the

detective at the police station, “a fairminded jurist could conclude that counsel

acted reasonably in choosing not to move for suppression” of petitioner’s

statement. See Wilkens v. Lafler, 487 F. App’x. 983, 993 (6th Cir. 2012). “Given

the dearth of record evidence suggesting custody, a fairminded jurist could

                                          17
conclude that [petitioner’s] counsel acted competently in focusing his efforts

elsewhere.” Id., at 994. Moreover, petitioner is unable to show that he was

prejudiced by counsel’s alleged ineffectiveness, “because, even if his counsel had

filed the motion to suppress, the trial court would have almost certainly denied it as

meritless.” Id. Petitioner is not entitled to relief on his second claim.



      E. The hearsay evidence/ineffective assistance of counsel claim.

      Petitioner finally argues that the judge erred in admitting statements made by

the victim to the sexual assault nurse. Petitioner claims that such statements were

inadmissible hearsay and were used to bolster the victim’s credibility. Petitioner

argues that counsel was ineffective for failing to object to the admission of the

testimony.

      The Michigan Court of Appeals concluded that the nurse’s testimony was

admissible under the medical treatment exception to the hearsay rule found in

M.R.E. 803(4). People v. Lahdir, 2019 WL 7206097, at * 3. Consequently,

counsel was not ineffective for failing to object to its admission. Id.

      The admissibility of evidence under Michigan’s hearsay rules is not

cognizable in a habeas corpus proceeding. See Byrd v. Tessmer, 82 F. App’x. 147,

150 (6th Cir. 2003); See also Rhea v. Jones, 622 F. Supp. 2d 562, 589 (W.D. Mich.

2008); Cathron v. Jones, 190 F. Supp. 2d 990, 996 (E.D. Mich. 2002)(petitioner’s

                                           18
claim that state court erred in admitting hearsay testimony under state evidentiary

rule governing declarations against penal interest not cognizable in federal habeas

review, where the claim alleged a violation of state law, not a violation of federal

constitutional rights). The admission of this evidence in violation of Michigan’s

rules of evidence would not entitle petitioner to relief.

      Federal habeas courts “‘must defer to a state court’s interpretation of its own

rules of evidence and procedure’ when assessing a habeas petition.” Miskel v.

Karnes, 397 F.3d 446, 453 (6th Cir. 2005)(quoting Allen v. Morris, 845 F.2d 610,

614 (6th Cir. 1988)). Because the Michigan Court of Appeals determined that the

sexual assault nurse’s testimony was admissible under Michigan law, this Court

must defer to that determination in resolving petitioner’s ineffective assistance of

counsel claim. See Brooks v. Anderson, 292 F. App’x. 431, 437-38 (6th Cir. 2008).

Because this Court “cannot logically grant the writ based on ineffective assistance

of counsel without determining that the state court erred in its interpretation of its

own law,” this Court is constrained to reject petitioner’s third ineffective assistance

of trial counsel claim. See Davis v. Straub, 430 F.3d 281, 291 (6th Cir. 2005).

                                 IV. CONCLUSION

      This Court concludes that the petitioner is not entitled to federal habeas

relief on the claims contained in his petition.




                                          19
      In order to obtain a certificate of appealability, a prisoner must make a

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).

To demonstrate this denial, the applicant is required to show that reasonable jurists

could debate whether, or agree that, the petition should have been resolved in a

different manner, or that the issues presented were adequate to deserve

encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84

(2000). When a district court rejects a habeas petitioner’s constitutional claims on

the merits, the petitioner must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims to be debatable or wrong. Id.

at 484. “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rules Governing § 2254 Cases, Rule

11(a), 28 U.S.C. foll. § 2254.

      This Court denies a certificate of appealability because reasonable jurists

would not find this Court’s assessment of the claims to be debatable or wrong.

However, although jurists of reason would not debate this Court’s resolution of

petitioner’s claims, the issues are not frivolous; therefore, an appeal could be taken

in good faith and petitioner may proceed in forma pauperis on appeal. See Foster

v. Ludwick, 208 F. Supp. 2d 750, 765 (E.D. Mich. 2002).



                                    V. ORDER

                                          20
     Based upon the foregoing, IT IS ORDERED that:

     (1) the petition for a writ of habeas corpus is DENIED WITH
         PREJUDICE.

     (2) The motion for reconsideration (ECF No. 10) is DENIED.

     (3) The renewed motion for immediate consideration (ECF No. 17) is
         MOOT.

  (4) A certificate of appealability is DENIED.

  (5) Petitioner will be granted leave to appeal in forma pauperis.


                                s/Denise Page Hood
                                Chief Judge, United States District
Dated: June 2, 2021




                                        21
